—Appeal by *593the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered October 16, 1998, convicting him of assault in the second degree, criminal contempt in the second degree, criminal mischief in the fourth degree, criminal trespass in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the jury charge with regard to the counts of assault in the second degree and resisting arrest was inadequate because certain terms in the charge were not defined. However, the charge on these two counts was proper, as the court employed the charge recommended in the pattern jury instructions (see, People v Brown, 250 AD2d 774; People v Dering, 140 AD2d 538). In addition, the defendant’s contention that the court made misstatements of fact when it marshaled the evidence during the jury charge was not preserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Bowels, 220 AD2d 605).
The defendant’s remaining contentions are without merit. Santucci, J. P., Florio, Schmidt and Adams, JJ., concur.